Citation Nr: 0007867	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to service connection for residuals of head 
injuries.  

3.  Determination of a proper initial rating for a right knee 
disorder, currently evaluated as 20 percent disabling.  

4.  Determination of a proper initial rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
August 1997.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claims 
for service connection for kidney stones and residuals of a 
head injury, and granted service connection for right and 
left knee disorders, assigning initial 10 percent evaluations 
for each knee.  The veteran filed a timely appeal with 
respect to these issues.  However, before the case was 
referred to the Board of Veterans' Appeals (Board) for 
review, an additional 10 percent rating was assigned for the 
veteran's right knee disorder by a March 1999 rating 
decision.  The veteran now contends that the severity of his 
service-connected bilateral knee disorders warrant initial 
assignments in excess of 10 and 20 percent.  The case has now 
been referred to the Board for resolution.  

As a preliminary matter, the Board notes that in September 
1998, the veteran submitted a claim for service connection 
for residuals of cervical, thoracic, and lumbar spine 
injuries.  This claim was denied by a June 1999 rating 
decision, and the veteran subsequently filed a timely notice 
of disagreement in July 1999.  A statement of the case was 
issued in September 1999.  In January 2000, the veteran's 
representative filed a statement in lieu of a VA Form 646 
purporting to address the issue of service connection for 
residuals of cervical, thoracic, and lumbar spine injuries.  

However, to the extent that the January 2000 statement 
contains any actual references to the veteran's claims, such 
references pertain to the issues involving service connection 
for kidney stones and residuals of a head injury in addition 
to proper determination of initial ratings for the veteran's 
bilateral knee disorder.  Other than characterizing the issue 
for consideration as service connection for residuals of 
cervical, thoracic, and lumbar spine injuries, the veteran's 
service representative made no mention of these issues in the 
January 2000 statement.  Accordingly, the Board finds that 
the veteran has not submitted a proper appeal with respect to 
the issue of service connection for residuals of cervical, 
thoracic, and lumbar spine injuries, and cannot accept 
jurisdiction over these issues.  Therefore, the issues of 
service connection for residuals of cervical, thoracic, and 
lumbar spine injuries are referred back to the RO for all 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran currently suffers from kidney stones.  

2.  There is no competent medical evidence to show that the 
veteran currently suffers from residuals of the head injuries 
he sustained in service.  

3.  The veteran's left and right knees are not shown to be 
ankylosed.  

4.  The veteran's service-connected right knee disorder is 
objectively shown to involve symptomatology most consistent 
with slight lateral instability or recurrent subluxation, 
limitation of motion due to pain, and arthritis.  

5.  The veteran's service-connected left knee disorder is 
objectively shown to involve symptomatology most consistent 
with slight lateral instability or recurrent subluxation, 
limitation of motion due to pain, and arthritis.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for kidney 
stones is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim for service connection for residuals 
of head injuries is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for assignment of an initial combined 30 
percent evaluation for a right knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5262 (1999).  

4.  The criteria for assignment of an initial combined 30 
percent evaluation for a left knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5262 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e., medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

In the present case, the veteran contends that he suffered 
from and was treated for kidney stones in service, and that 
he continues to suffer from kidney stones approximately once 
per month.  In addition, he contends that he sustained head 
injuries in service, and that he now suffers from residuals 
of those head injuries.  A review of the veteran's service 
medical records shows that in September 1993, he was treated 
for "urethral discomfort."  No diagnosis was made at that 
time, and in March 1996, he was found to have been passing 
"sand" which was found in a urine strainer.  Service 
medical records show that he had what was characterized as a 
"renal stone" in March 1996, and that a provisional 
diagnosis was "work up for ? stone recurrence."  A 
subsequent service medical summary dated in November 1996 
indicates that the veteran had a single episode of a kidney 
stone in service, which was successfully passed.  The 
evaluating physician noted that there had been no recurrences 
and a full recovery.  

With respect to incidents involving head trauma, the 
veteran's service medical records show that he sustained mild 
concussions in motor vehicle accidents on two occasions in 
January 1991 and in December 1996.  Treatment records dated 
in January 1991 show that he veteran was diagnosed with 
"rule-out" concussion, and later with post-concussion.  An 
X-ray examination conducted in January 1991 did not disclose 
any abnormalities.  Following the head injury sustained in 
December 1996, the veteran underwent a CT scan of his head, 
which failed to disclose any fractures, no midline shift, and 
found no evidence of intracranial hemorrhage.  He was only 
noted to have sustained a minor forehead abrasion.  All 
aspects of the veteran's CT examination of the head were 
within normal limits.  A subsequent service medical record 
dated in January 1997 indicates that the veteran was 
unconscious and had amnesia for approximately 30 to 45 
minutes immediately following the accident, but that he 
recovered quickly.  The veteran was not otherwise shown to 
suffer from any residuals of his two head injuries.  

In October 1997, the veteran underwent a VA rating 
examination.  He was noted to have been treated for a kidney 
stone on one occasion in service, and that he was then 
currently asymptomatic.  No indication of the presence of any 
kidney stones was found.  The examiner concluded with a 
diagnosis of status-post urinary tract caliculi, past, 
without squelae or residuals.  In addition, the veteran was 
noted to have sustained two head injuries in motor vehicle 
accidents while in service.  His neurological examination was 
normal, and he was not found to suffer from any residuals 
attributable to the in-service head injuries.  The examiner 
concluded with a diagnosis of status-post cerebral 
concussions secondary to closed head injuries, well healed 
with no sequelae.  

In further support of his claim, the veteran submitted VA 
clinical treatment records dating from February through 
November 1998.  However, those records are negative for 
complaints of or treatment relating to kidney stones or 
residuals of head injuries.  The veteran did not submit any 
other medical evidence in connection with those claims.  

In October 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that his 
kidney stones had recurred in early April 1998 and in 
September 1998.  He stated that he had not sought or received 
any treatment for his kidney stones, and that he simply drank 
quantities of water to flush out his renal system.  The 
veteran further stated that the pain associated with his more 
recent episodes of kidney stones was less severe than in 
service.  The veteran indicated that he did not take any 
medication for his kidney stones.  

With respect to his head injuries, the veteran reported that 
he had sustained blows to the head in two separate automobile 
accidents in January 1991 and in December 1996.  He testified 
that he was unable to recall either incident.  With respect 
to residual symptoms, the veteran indicated that he did not 
suffer from headaches, seizure disorders, visual 
disturbances, and difficulty with smell or taste, but that he 
did suffer from "nerve problems" in his upper extremities.  
According to the veteran his residuals of the head injuries 
primarily concerned his back and neck, and it was pointed out 
that he had a separate claim for service connection pending 
for those disorders.  

The Board has reviewed the above-discussed evidence, and 
concludes that the veteran has not submitted evidence of 
well-grounded claims for service connection for kidney stones 
and for residuals of head injuries.  The Board acknowledges 
that the veteran suffered from an episode of kidney stones in 
service in March 1996, and that he sustained mild head 
concussions in January 1991 and in December 1996.  However, 
there is no medical evidence to show that he currently 
suffers from either kidney stones or from residuals of his 
two head injuries.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The veteran testified that he experienced kidney stones on 
two occasions following his discharge from service, but that 
he did not seek or receive treatment for this disorder.  In 
any event, the November 1996 service treatment summary states 
that the veteran only experienced a single incident of kidney 
stones, which had been fully resolved without recurrences.  
Neither the report of the veteran's October 1997 rating 
examination nor the clinical treatment records dating from 
February through November 1998 showed evidence or complaints 
of any recurrences.  

With respect to the veteran's residuals of head injuries, the 
report of the October 1997 rating examination notes that the 
only physical restrictions the veteran experienced involved 
his knees.  There were no physical or neurological defects 
noted, which were attributed to any head injuries.  The 
examiner essentially indicated that the veteran did not 
suffer from residuals of head injuries.  Further, the Board 
recognizes that in his personal hearing, the veteran reported 
that his residuals of head injuries involved neck and back 
pain in addition to neurological problems with his upper 
extremities.  The Board also notes that the clinical 
treatment records dated in 1998 show that the veteran 
experienced ongoing problems with his back.  However, those 
treatment records fail to contain any medical opinion 
suggesting that the veteran's back and/or neck problems were 
related to his two in-service head injuries.  Therefore 
absent any medical opinion indicating that the veteran 
currently suffers from kidney stones and from residuals of 
head injuries, his claims for service connection are not well 
grounded.  See Epps, supra.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from kidney stones and from residuals of 
head injuries that were incurred in service do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring expert medical opinions, to include 
medical diagnoses and opinions as to medical etiology.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
here are medical opinions, supported by evidence and 
plausible rationales, that the veteran currently suffers from 
kidney stones and from residuals of head injuries which he 
had incurred in service.  Absent such medical opinions, his 
claims are not well grounded, and must be denied on that 
basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for kidney stones and for residuals of head 
injuries.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  In the absence of 
well-grounded claims, the Board has no duty to assist the 
veteran in the development of evidence with respect to his 
claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete well-grounded claims for 
service connection for kidney stones and for residuals of 
head injuries.  

II.  Determination of Proper Initial Ratings for Knees

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a), and if so, whether the VA has 
properly assisted him in the development of his claim.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal here have been obtained.  
The evidence includes the veteran's service medical records, 
records of treatment following service, a report of a VA 
rating examination, and a transcript of personal hearing 
testimony given before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran suffers from a bilateral 
knee disorder resulting from injuries sustained during his 
active service.  Service connection was initially granted by 
a February 1998 rating decision, and 10 percent evaluations 
for each knee were granted, effective from August 2, 1997.  
The veteran appealed this decision, contending that the 
severity of his bilateral knee disability warranted 
assignment of initial ratings in excess of 10 percent for 
each knee.  During the pendency of his appeal, an additional 
10 percent initial rating was assigned for his right knee 
disorder, based upon painful motion under 38 C.F.R. §§ 4.40 
and 4.45.  The veteran continued his appeal, asserting that 
the increased initially assigned 20 percent evaluation for 
his right knee was still inadequate, and that the severity of 
his left knee disorder warranted an evaluation in excess of 
10 percent.  

The veteran underwent a VA rating examination in October 
1997.  The report of that examination shows that the veteran 
indicated that he planned to attend college in the upcoming 
semester, and that he planned to take pre-medical courses in 
anticipation of attending medical school in the future.  He 
reported that he experienced severe chronic pain in his right 
knee, and chronic pain of a lesser degree of severity in his 
left knee.  The veteran indicated that both disabilities 
resulted in his having to give up sports and related 
activities, and that he had to exercise care in normal 
movements such as climbing up stairs.  He stated that he had 
undergone arthroscopic surgery on his right knee in service, 
but that no surgery on his left knee had been performed.  The 
examiner noted that the veteran ambulated normally into the 
clinic without a limp, and that he was able to sit and rise 
normally from the chair and table.  There was no swelling, 
atrophy or tenderness present.  There was no evidence of 
weakness, fatigue, or incoordination in any of the veteran's 
joints.  The range of motion in the right knee was 140 
degrees of flexion and -2 degrees of extension.  Passive 
range of motion in the right knee was 0 degrees of extension 
and 115 degrees of flexion.  Range of motion against 
resistance was -2 degrees of extension and 104 degrees of 
flexion.  The veteran's left knee had an active range of 
motion from 0 degrees of extension to 115 degrees of flexion.  
On passive range of motion, the veteran had 0 degrees of 
extension and 118 degrees of flexion.  Further, against 
moderate resistance, the veteran had 0 degrees of extension 
and 140 degrees of flexion.  There was also slight lateral 
instability on the right knee.  The examiner concluded with 
diagnoses of status-post arthroscopy and surgical repair of 
the right knee with internal derangement, with residual pain 
and minimal decreased range of motion.  He also offered a 
diagnosis of moderate patellar femoral syndrome of the left 
knee.  

In support of his claim, the veteran submitted VA clinical 
treatment records dating from February through November 1998.  
These records show that the veteran reported experiencing 
sudden and intermittent weakness in his knees.  He was also 
seen for complaints of bilateral knee pain.  A note dated in 
September 1998 indicates that the veteran had undergone 
treatment at the Louisville VA Medical Center (VAMC), and 
that he would be fit to return to work within seven days.  
His only restrictions included no lifting for a two-week 
period.  X-ray results dated in August 1998 showed what were 
characterized as mild degenerative changes in both knees.  

At his personal hearing of October 1998, the veteran 
testified that he experienced chronic pain in both the left 
and right knees, and that he was only able to partially 
squat.  The veteran indicated that kneeling was almost 
impossible, and that he was only able to walk for 
approximately 100 to 150 yards without stopping to rest.  He 
also indicated that he had to use a handrail when climbing or 
descending stairs, and that climbing a flight of stairs 
increased his pain significantly.  The veteran testified that 
he used a wire knee brace on his left knee because of 
recommendations by his treating physicians, and that he was 
also issued a knee brace for his right knee.  He indicated 
that while in service, he was advised to undergo surgery in 
the left knee.  He also testified that he had been advised at 
the VAMC that he had mild arthritis in the developing stages 
in both knees.  The veteran stated that his medications 
included Ibuprofen for his pain, and Arthrotek for arthritis.  
With respect to employment, the veteran testified that he had 
been asked to resign from his job as a manager of a 
restaurant due to absenteeism due to his physical 
disabilities, including his knee disabilities.  He stated 
that he had missed approximately 14 days due to his bilateral 
knee disorder.  

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of an additional 
10 percent evaluation based on a showing of the presence of 
arthritis in each knee, and an additional 10 percent 
evaluation for functional impairment due to pain in the left 
knee.  In short, the Board finds that the evidence supports 
combined initial evaluations of 30 percent each for the 
veteran's left and right knee disorders.  As an additional 10 
percent evaluation had previously been granted for pain on 
motion in the veteran's right knee, assignment of an 
additional increased evaluation for pain in the right knee is 
not for consideration.  

There appears to be some confusion regarding the veteran's 
noted ranges of motion as indicated in the report of the 
October 1997 rating examination.  He was shown to have an 
essentially full range of motion in his right knee under 
active motion.  However, under passive range of motion, the 
veteran only had 115 degrees of flexion, and 104 degrees of 
flexion against resistance.  Likewise, the left knee was 
shown to have only 115 degrees of flexion on active motion, 
and 118 degrees of flexion on passive motion.  However, 
against resistance, the examination report shows that the 
veteran was able to flex his left knee to 140 degrees.  

In any event, after resolving all reasonable doubt in favor 
of the veteran, the Board finds that his symptomatology with 
respect to both knees is most consistent with slight 
recurrent subluxation and lateral instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  As noted, the report 
of the October 1997 rating examination indicated that the 
veteran had slight lateral instability on the right.  The VA 
clinical treatment records show that he demonstrated what 
could be considered to be slight instability in the left knee 
as well.  Under Diagnostic Code 5257, a 10 percent evaluation 
is assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation, the highest available under Diagnostic 
Code 5257, is assigned for severe symptoms.  Id.  

In addition, under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999), a 10 percent evaluation is contemplated for malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent evaluation is warranted for moderate knee or 
ankle disability, and a 30 percent evaluation is contemplated 
for marked knee or ankle disability.  Where there is nonunion 
of the tibia and fibula with loose motion requiring a brace, 
a 40 percent evaluation, the highest available rating under 
Diagnostic Code 5262, is assigned.  Id.  

In the present case, the veteran's primary symptomatology 
involves varying degrees of limitation of motion on flexion 
in both knees, and some lateral instability in addition to 
chronic pain.  While it is not clear whether there is any 
impairment of the tibia and fibula involving either malunion 
or nonunion, per se, it does appear that the veteran has at 
least a moderate degree of bilateral knee disability when the 
effects of pain are taken into consideration.  While pain on 
motion was not indicated in the left knee in the report of 
the October 1997 rating examination, the veteran was seen for 
complaints of pain in both knees in the contemporaneous 
clinical treatment records.  Accordingly, after weighing the 
evidence in the veteran's favor, the Board finds that an 
additional 10 percent rating for pain in his left knee is 
warranted under 38 C.F.R. §§ 4.40 and 4.45.  See generally, 
DeLuca, supra.  (As noted, the veteran was previously 
assigned an additional 10 percent evaluation for pain in his 
right knee). 

The evidence clearly shows that the veteran has minimal 
degenerative changes in both the right and left knees, as 
indicated in the X-ray reports of August 1998.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), X-ray 
evidence showing involvement of 2 or more major joints or 2 
or more minor joint groups warrants assignment of a 10 
percent evaluation.  Assignment of a 20 percent evaluation is 
appropriate upon a showing of X-ray evidence of involvement 
of 2 or more major joints or 2 or more major joint groups, 
with occasional incapacitating exacerbations.  Id.  The Board 
would observe that the VA General Counsel, in an opinion 
dated July 1, 1997, (VAOPGPREC 23-97) held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis.  Moreover, 
in a later opinion by the General Counsel, dated August 14, 
1998, (VAOPGPREC 9-98), even in situations in which the 
claimant technically has a full range of motion, but where 
motion is inhibited by pain, a compensable rating for 
arthritis is still available under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (1999).  

Here, the veteran has been found to have slight lateral 
instability in both knees under Diagnostic Code 5257.  While 
he has been shown to have full extension bilaterally, he 
appears to have restricted motion on flexion, due in part, to 
pain in each knee which at least would warrant assignment of 
a 0 percent rating under Diagnostic Code 5261.  Accordingly, 
while there may be some question regarding the actual 
limitation of range of motion on flexion in both knees, and 
some question as to the cause of such limitation of motion, 
(i.e., pain, arthritis, etc.), the General Counsel's opinions 
as expressed in VAOGCPREC 23-97 and 9-98 render such issues 
moot.  See generally Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1994).  Therefore, the Board finds that after resolving 
all reasonable doubt in favor of the veteran, the evidence 
supports assignment of an additional 10 percent evaluation 
based on arthritis of both knees, to be combined with the 
initial 20 percent evaluation for the right knee, and the 
initial evaluation of the left knee.  With respect to the 
veteran's left knee, the Board notes here that by this 
decision, the veteran is to be assigned an additional 10 
percent evaluation based upon functional limitation due to 
pain, and an additional 10 percent evaluation based on 
arthritis, to be combined with the initially assigned 10 
percent evaluation.  Accordingly, assignment of initial 
evaluations of 30 percent for each knee are granted.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (1999) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the evidence presented as well 
as the veteran's contentions as reflected in his personal 
hearing testimony, but finds that there is no showing that 
the disabilities under consideration, left and right knee 
disorders, have necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran testified that he had missed 14 days from work over a 
nine-month period, and that he was asked to terminate his 
employment as a restaurant manager as a result of such 
absences.  However, the objective medical evidence fails to 
show that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his bilateral knee 
disability.  The physician's note dated in August 1998 
indicated that the veteran would be fit to return to work 
within seven days, and that his only restrictions would be a 
prohibition of heavy lifting for a two-week period.  In 
addition, at the time of his October 1997 rating examination, 
the veteran indicated that he was preparing to begin college 
in the upcoming semester, and that he intended to take pre-
med courses in anticipation of attending medical school.  

Further, the Board notes that there is a full range of 
ratings available for the veteran's bilateral knee disability 
which contemplate a higher rating for each knee, should the 
severity of the veteran's symptomatology warrant such an 
increased rating.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995)


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for kidney stones is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of head injuries is denied.  


Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 30 
percent evaluation for a right knee disorder is granted.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 30 
percent evaluation for a left knee disorder is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

